Citation Nr: 9910181	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for blackouts, headaches, 
nervousness, chest pain, a skin disorder, swelling of the leg 
and non-Hodgkin's lymphoma, all claimed as secondary to Agent 
Orange exposure.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 decision of the RO.  

The case previously was before the Board in July 1997 when it 
was remanded for evidentiary development.  

The Board notes that the veteran raised a claim of service 
connection for "lumbosacral spine" in a VA Form 21-526 
received in March 1990.  Review of the record does not show 
the issue of service connection for a back condition has been 
adjudicated by the RO.  This issue is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show the 
veteran suffers from disability manifested by blackouts, 
headaches, nervousness and chest pain, from a skin 
disability, from disability manifested by swelling of the leg 
or disability manifested by non-Hodgkin's lymphoma due to the 
exposure to Agent Orange or other disease or injury which was 
incurred in or aggravated by service.  

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era, but he is not shown to have a 
disability that is recognized by VA as causally related to 
exposure to herbicide agents used in the Republic of Vietnam.  




CONCLUSION OF LAW

Well-grounded claims of service connection for blackouts, 
headaches, nervousness, chest pain, skin disorder, swelling 
of the leg and non-Hodgkin's lymphoma due to exposure to 
Agent Orange has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  The threshold question to be answered is whether the 
veteran has presented a well-grounded (i.e., plausible) 
claim.  If he has not, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The veteran maintains he currently suffers from blackouts, 
headaches, nervousness, chest pain, a skin disorder, swelling 
of the leg and non-Hodgkin's lymphoma due to his exposure to 
herbicides to include Agent Orange while serving in the 
Republic of Vietnam.  If a veteran was exposed to a 
herbicidal agent during active military, naval or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provision of 38 C.F.R. § 3.307(d) (1997) is also satisfied: 
Chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma, porphyria cutanea tarda; acute and subacute 
peripheral neuropathy; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  

Blackouts, headaches, nervousness, chest pain, and swelling 
of the leg are not included on the list of disorders that may 
be presumed to be the result of exposure to Agent Orange.  No 
competent evidence has been submitted to show that the 
veteran currently is suffering from non-Hodgkin's lymphoma or 
any specific skin disability which has been linked to such 
exposure.  Consequently, service connection for blackouts, 
headaches, nervousness, chest pain, a skin disorder, swelling 
of the leg and non-Hodgkin's lymphoma on a presumptive basis 
under the provisions of 38 C.F.R. § 3.309(e) for exposure to 
Agent Orange may not be established.  

There also is no competent medical evidence in the record 
which would tend to connect the veteran's herbicide exposure 
while in service and any of the conditions at issue in this 
case.  The veteran's own assertions of medical causation lack 
probative value in this case.  Lay assertions concerning 
questions of medical diagnosis or causation cannot constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the Secretary of VA has formally announced that 
a presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted." 
61 Fed.Reg. 41442-41449 (August 8, 1996).  Therefore, the 
veteran's own lay assertions that he has blackouts, 
headaches, nervousness, chest pain, a skin disorder, swelling 
of the leg, and non-Hodgkin's lymphoma due to Agent Orange 
exposure are not supported by competent evidence of record.  

In order to show a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran has presented no medical evidence to show he 
currently suffers from blackouts, headaches, nervousness, 
chest pain, a skin disorder, swelling of the leg or non-
Hodgkin's lymphoma due to any disease or injury which was 
incurred in or aggravated by service.  This being the case, 
none of these claims meet the third requirement set forth by 
the Court in Caluza (competent medical evidence of a nexus 
between a current disability and an inservice disease or 
injury).  The Board must therefore find the veteran has not 
submitted well-grounded claims for any of these conditions.  

Since no competent medical evidence has been presented to 
support the veteran's lay assertions that the conditions at 
issue are due to service or are due to inservice exposure to 
Agent Orange, the Board finds that well-grounded claims of 
service connection for blackouts, headaches, nervousness, 
chest pain, skin disorder, swelling of the leg and non-
Hodgkin's lymphoma due to exposure to Agent Orange have not 
been submitted. Caluza.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim.  The veteran is therefore not 
entitled to further examination as contended by the veteran's 
representative.  See Epps v. Brown, 9 Vet. App. 341 (1996).  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a veteran of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The RO fulfilled its obligation under 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) in the statement of the case 
and supplemental statement of the case, which informed the 
veteran of the reasons for the denial of his claim.  



ORDER

As well-grounded claims have not been presented, service 
connection for blackouts, headaches, nervousness, chest pain, 
a skin disorder, swelling of the leg and non-Hodgkin's 
lymphoma as secondary to Agent Orange exposure must be 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

